             Case:20-17543-MER Doc#:1 Filed:11/20/20                                  Entered:11/20/20 15:56:36 Page1 of 56


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Clean Energy Collective, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  PO Box 270927
                                  Louisville, CO 80027
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Boulder                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.cleanenergyco.com/#


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case:20-17543-MER Doc#:1 Filed:11/20/20                                        Entered:11/20/20 15:56:36 Page2 of 56
Debtor    Clean Energy Collective, LLC                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2211

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:20-17543-MER Doc#:1 Filed:11/20/20                                      Entered:11/20/20 15:56:36 Page3 of 56
Debtor   Clean Energy Collective, LLC                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case:20-17543-MER Doc#:1 Filed:11/20/20                                    Entered:11/20/20 15:56:36 Page4 of 56
Debtor    Clean Energy Collective, LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 20, 2020
                                                  MM / DD / YYYY


                             X   /s/ Thomas M. Jannsen                                                    Thomas M. Jannsen
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO and CFO




18. Signature of attorney    X   /s/ David V. Wadsworth                                                    Date November 20, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David V. Wadsworth 32066
                                 Printed name

                                 Wadsworth Garber Warner Conrardy, P.C.
                                 Firm name

                                 2580 West Main Street
                                 Suite 200
                                 Littleton, CO 80120
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     303-296-1999                  Email address      dwadsworth@wgwc-law.com

                                 32066 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             Case:20-17543-MER Doc#:1 Filed:11/20/20                               Entered:11/20/20 15:56:36 Page5 of 56
Debtor     Clean Energy Collective, LLC                                                     Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                   Chapter     11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     CEC Development Borrower, LLC                                           Relationship to you               subsidiary
District   Colorado                                   When     7/02/20             Case number, if known             20-14573 MER
Debtor     CEC Renewable Assets Development, LLC                                   Relationship to you               subsidiary
District   Colorado                                   When     7/02/20             Case number, if known             20-14575 MER
Debtor     CEC Renewable Assets, LLC                                               Relationship to you               subsidiary
District   Colorado                                   When     7/02/20             Case number, if known             20-14574 MER




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page6 of 56




 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 20, 2020                       X /s/ Thomas M. Jannsen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Thomas M. Jannsen
                                                                       Printed name

                                                                       CEO and CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page7 of 56


 Fill in this information to identify the case:
 Debtor name Clean Energy Collective, LLC
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ameresco, Inc.                                                  Sale price             Disputed                                                                      $3,000,000.00
 111 Speen Street,                                               adjustment
 Suite 410                                                       related to sales
 Framingham, MA                                                  out of Clean
 01701                                                           Energy Holdco 1,
                                                                 LLC
 Ameresco, Inc.                                                  Invoice for                                                                                              $38,880.00
 111 Speen Street,                                               services on sold
 Suite 410                                                       projects
 Framingham, MA
 01701
 ANB Bank                                                        PPP Loan                                                                                               $800,000.00
 3033 E. First Avenue
 Operations Suite
 #200
 Denver, CO 80206
 ANB Bank                                                        CEC guaranteed                                                                                         $270,000.00
 3033 E. First Avenue                                            debt for CEC
 Denver, CO 80206                                                Solar #1112, LLC
 Black Coral Capital,                                            Substantially all                               $5,450,675.40             $1,853,055.43              $3,597,619.97
 LLC                                                             assets; First Solar
 50 Milk Street, 16th                                            also has lien on
 Floor                                                           same property.
 Boston, MA 02109
 Black Coral Capital,                                            Tax Distribution       Contingent                                                                        $43,000.00
 LLC                                                                                    Unliquidated
 110 West 7th Street,                                                                   Disputed
 Suite 2000
 Attn: Scott Rowland
 Tulsa, OK 74119
 Bonsai                                                          Tax Distribution       Contingent                                                                        $60,000.00
 Communities, LLC                                                                       Unliquidated
 401 Tree Farm Drive                                                                    Disputed
 Carbondale, CO
 81623




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page8 of 56



 Debtor    Clean Energy Collective, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Borrego Solar                                                   Judgment                                                                                               $771,748.29
 Systems, Inc.
 1814 Franklin Street,
 Suite 700
 Oakland, CA 94612
 CV 363 Centennial                                               Rent for CO office                                                                                     $127,036.14
 Parkway, LLC
 5291 East Yale
 Avenue
 Denver, CO 80222
 Exyte Energy f/k/a                                              Project Costs                                                                                          $200,000.00
 M+W Energy Inc
 1095 Morris Ave,
 Suite 102
 Union, NJ 07083
 First Solar                                                     Substantially all                             $27,685,981.88              $1,853,055.43            $25,832,926.45
 Distributed                                                     assets; Black
 Generation LLC                                                  Coral also has lien
 350 West                                                        on same property.
 Washington Street,
 Suite 600
 Tempe, AZ 85281
 First Solar                                                     Tax Distribution       Contingent                                                                      $120,000.00
 Distributed                                                                            Unliquidated
 Generation, LLC                                                                        Disputed
 350 West
 Washington Street,
 Suite 600
 Tempe, AZ 85281
 Great Western Bank                                              CEC guaranteed                                                                                         $375,000.00
 225 S. Main Avenue                                              debt of CS Solar
 Sioux Falls, SD                                                 1, LLC
 57104
 Indexed I/O, CORP                                               Data Storage -                                                                                           $54,311.44
 3457 Ringsby Court,                                             Borrego case
 Suite 215
 Denver, CO 80216
 Paino Associates,                                               MA office lease        Subject to                                                                        $37,936.72
 LLC                                                                                    Setoff
 395 Totten Pond
 Road, Suite 304
 Wellesley Hills, MA
 02481
 Paul Spencer                                                    Severance -            Contingent                                                                      $241,900.00
 5000 Bear Ridge                                                 $82,400                Unliquidated
 Road                                                            Tax Distribution -     Disputed
 Basalt, CO 81621                                                $159,500
 Sam Cunningham                                                  Severance                                                                                                $65,925.00
 319 S. Peak Road
 Boulder, CO 80302




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page9 of 56



 Debtor    Clean Energy Collective, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SEIA                                                            Membership dues                                                                                          $43,125.00
 1425 K Street N.W.,
 Suite 1000
 Suite 400
 Washington, DC
 20005
 The Matt Group Ltd.                                             Project                Disputed                                                                        $183,308.41
 525 East 72nd                                                   Origination Fees
 Street, Apartment
 14i
 New York, NY 10021
 Willis Towers                                                   Insurance                                                                                                $52,500.00
 Watson Southeast,
 Inc.
 29982 Network
 Place
 Chicago, IL 60673




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                                                        Entered:11/20/20 15:56:36 Page10 of 56

 Fill in this information to identify the case:

 Debtor name            Clean Energy Collective, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           155,771.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,714,584.14

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,870,355.14


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       33,136,657.28


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           318,112.83

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,544,146.78


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         39,998,916.89




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page11 of 56

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Alpine Bank                                              Checking                     5797                                         $36.49




           3.2.    ANB Bank                                                 Checking                     0582                                     $2,248.64




           3.3.    ANB Bank                                                 Marketing                    3200                                         $93.21




           3.4.    ANB Bank                                                 Checking                     2051                                       $100.00




           3.5.    Great Western Bank                                       Checking                     8734                                         $40.88




           3.6.    Soopers Credit Unions                                    Checking                     8816                                    $14,780.49




           3.7.    ANB Bank                                                 Checking                     4442                                             $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                     Entered:11/20/20 15:56:36 Page12 of 56

 Debtor           Clean Energy Collective, LLC                                               Case number (If known)
                  Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                        $17,299.71
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Escrow deposit in connection with CEC DB August 2020 asset sale.                                                  $300,000.00




           7.2.     Security deposit with 367 US Route 1, Inc. for Maine office lease.                                                   $1,000.00




           7.3.     Security deposit for Maine office lease.                                                                             $4,742.09



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     E Mentor Group subscription prepayments                                                                            $22,500.00




 9.        Total of Part 2.                                                                                                       $328,242.09
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used   Current value of
                                                                                                     for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                          Entered:11/20/20 15:56:36 Page13 of 56

 Debtor         Clean Energy Collective, LLC                                                  Case number (If known)
                Name

           Name of entity:                                                          % of ownership


           15.1.     Alburgh Solar 1, LLC                                           100        %                               Unknown




           15.2.     Can Solar1, LLC                                                99         %                               Unknown




           15.3.     CEC Affiliates Operations and Maintenance                      100        %                               Unknown




           15.4.     CEC Affiliates Software Revocable Trust                        100        %                               Unknown




           15.5.     CEC Development, LLC                                           100        %                               Unknown




           15.6.     CEC LeaseHold Co. 1, LLC                                       100        %                               Unknown




           15.7.     CEC Renewable Assets, LLC                                      100        %                               Unknown




           15.8.     CEC Solar #1020, LLC                                           99         %                               Unknown




           15.9.     CEC Solar #1024, LLC                                           80         %                               Unknown



           15.10
           .     CEC Solar #1034, LLC                                               99         %                               Unknown



           15.11
           .     CEC Solar #1035, LLC                                               99         %                               Unknown



           15.12
           .     CEC SOLAR #1036, LLC                                               99         %                               Unknown



           15.13
           .     CEC Solar #1038, LLC                                               99         %                               Unknown



           15.14
           .     CEC SOLAR #1042, LLC                                               99         %                               Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                          Entered:11/20/20 15:56:36 Page14 of 56

 Debtor         Clean Energy Collective, LLC                                                  Case number (If known)
                Name




           15.15
           .     CEC Solar #1061, LLC                                               99         %                               Unknown



           15.16
           .     CEC SOLAR #1112, LLC                                               99         %                               Unknown



           15.17
           .     CEC Solar #1116 LLC                                                99         %                               Unknown



           15.18
           .     CEC SOLAR FUND 2, LLC                                              100        %                               Unknown



           15.19
           .     CEC Solar Fund 3 LLC                                               100        %                               Unknown



           15.20
           .     CEC SOLAR FUND 4 LLC                                               100        %                               Unknown



           15.21
           .     CEC Solar Holdings MA, LLC                                         100        %                               Unknown



           15.22
           .     Clean Energy Capital Fund I, LLC                                   95         %                               Unknown



           15.23
           .     Clean Energy Capital Partners I LLC                                100        %                               Unknown



           15.24
           .     Clean Energy Capital, LLC                                          100        %                               Unknown



           15.25
           .     Clean Energy Collective Deposit Trust                              100        %                               Unknown



           15.26
           .     Clean Energy Community Holdco 1, LLC                               100        %                               Unknown



           15.27
           .     Clear Solar1, LLC                                                  79         %                               Unknown



           15.28
           .     Critical Mass LLC                                                  100        %                               Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                          Entered:11/20/20 15:56:36 Page15 of 56

 Debtor         Clean Energy Collective, LLC                                                  Case number (If known)
                Name




           15.29
           .     CS Solar1 LLC                                                      99         %                               Unknown



           15.30
           .     Energy Equipment Limited                                           100        %                               Unknown



           15.31
           .     GC Solar1, LLC                                                     80         %                               Unknown



           15.32
           .     GCASA II, LLC                                                      80         %                               Unknown



           15.33
           .     GCASA LLC                                                          99         %                               Unknown



           15.34 IRRV CEC LICENSED TECHNOLOGY TR
           .     FOR THE TR FACILITIES                                              100        %                               Unknown



           15.35
           .     Lake Solar 1, LLC                                                  99         %                               Unknown



           15.36
           .     Mesa Solar1, LLC                                                   99         %                               Unknown



           15.37
           .     MVSA, LLC                                                          100        %                               Unknown



           15.38
           .     PV Solar1, LLC                                                     79         %                               Unknown



           15.39
           .     SMPA Solar1, LLC                                                   99         %                               Unknown



           15.40
           .     Summit Solar1, LLC                                                 99         %                               Unknown



           15.41
           .     WH Solar 1, LLC                                                    99         %                               Unknown



           15.42
           .     Breck Solar1, LLC                                                  99         %                               Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page16 of 56

 Debtor         Clean Energy Collective, LLC                                                  Case number (If known)
                Name




           15.43
           .     CEC SOLAR #1111, LLC                                               99            %                                        Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                 $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     Lot 1 Bradley Solar
                     Fil No. 1                            Fee simple                 $151,344.00                                        $155,771.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page17 of 56

 Debtor         Clean Energy Collective, LLC                                                 Case number (If known)
                Name


 56.        Total of Part 9.                                                                                                $155,771.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Milestone Payments from Cypress Creek Renewables
            for Delivery - NGrid BLE Charlemont A Project (Amount
            is estimated)                                                                                                      $493,385.80


            Milestone Payments from Cypress Creek Renewables
            for MA - NStar Stellar Fairhaven E Project (Amount is
            estimated)                                                                                                         $252,327.95


            Milestone Payments from Ameresco, Inc. for CT- ES
            Bloomfield A Project (Amount is estimated)                                                                         $465,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page18 of 56

 Debtor         Clean Energy Collective, LLC                                                 Case number (If known)
                Name

           Milestone Payments from Navisun LLC for MA – NStar
           Rochester EF Project (Amount is estimated)                                                                    $158,328.59




 78.       Total of Part 11.                                                                                          $1,369,042.34
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                                          Entered:11/20/20 15:56:36 Page19 of 56

 Debtor          Clean Energy Collective, LLC                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $17,299.71

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $328,242.09

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $155,771.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,369,042.34

 91. Total. Add lines 80 through 90 for each column                                                         $1,714,584.14            + 91b.              $155,771.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,870,355.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                               Entered:11/20/20 15:56:36 Page20 of 56

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Black Coral Capital, LLC                       Describe debtor's property that is subject to a lien               $5,450,675.40             $1,853,055.43
       Creditor's Name                                Substantially all assets; First Solar also has
                                                      lien on same property.
       50 Milk Street, 16th Floor
       Boston, MA 02109
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       First Solar Distributed
 2.2                                                                                                                   $27,685,981.88              $1,853,055.43
       Generation LLC                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                Substantially all assets; Black Coral also has
       350 West Washington                            lien on same property.
       Street, Suite 600
       Tempe, AZ 85281
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page21 of 56

 Debtor       Clean Energy Collective, LLC                                                      Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $33,136,657.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  28

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                                     Entered:11/20/20 15:56:36 Page22 of 56

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $200.00         $200.00
           New Mexico Taxation and Revenue                           Check all that apply.
           Departme                                                     Contingent
           PO Box 25127                                                 Unliquidated
           Santa Fe, NM 87504                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/1/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $241,900.00          $13,650.00
           Paul Spencer                                              Check all that apply.
           5000 Bear Ridge Road                                         Contingent
           Basalt, CO 81621                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Severance - $82,400
           3/31/2020                                                 Tax Distribution - $159,500
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   51109                               Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                                     Entered:11/20/20 15:56:36 Page23 of 56

 Debtor       Clean Energy Collective, LLC                                                                    Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $65,925.00         $13,650.00
           Sam Cunningham                                            Check all that apply.
           319 S. Peak Road                                             Contingent
           Boulder, CO 80302                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/31/2020                                                 Severance
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $160.17        $160.17
           Town of West Haven                                        Check all that apply.
           PO Box 1611                                                  Contingent
           Carol Stream, IL 60197                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           10/31/2020                                                property taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $7,950.00         $7,950.00
           Vermont Department of Taxes                               Check all that apply.
           133 State Street                                             Contingent
           Montpelier, VT 05602                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/1/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,977.66         $1,977.66
           Wisconsin Dept of Revenue                                 Check all that apply.
           PO Box 930208                                                Contingent
           Milwaukee, WI 53293                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           9/16/2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page24 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,550.00
          367 US Route 1, Inc.                                                  Contingent
          198 Saco Avenue                                                       Unliquidated
          Old Orchard Beach, ME 04064                                           Disputed
          Date(s) debt was incurred 4/22/2020
                                                                             Basis for the claim:    Rent for Maine Office
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $262.80
          Alpine Environmental Consultants-James U                              Contingent
          PO Box 145                                                            Unliquidated
          Montgomery, NY 12549                                                  Disputed
          Date(s) debt was incurred 4/15/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,000,000.00
          Ameresco, Inc.                                                        Contingent
          111 Speen Street, Suite 410                                           Unliquidated
          Framingham, MA 01701
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Sale price adjustment related to sales out of Clean
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Energy Holdco 1, LLC
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,880.00
          Ameresco, Inc.                                                        Contingent
          111 Speen Street, Suite 410                                           Unliquidated
          Framingham, MA 01701                                                  Disputed
          Date(s) debt was incurred 8/1/2019
                                                                             Basis for the claim:    Invoice for services on sold projects
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $800,000.00
          ANB Bank                                                              Contingent
          3033 E. First Avenue                                                  Unliquidated
          Operations Suite #200                                                 Disputed
          Denver, CO 80206
                                                                             Basis for the claim:    PPP Loan
          Date(s) debt was incurred 4/15/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          ANB Bank                                                              Contingent
          3033 E. First Avenue                                                  Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred      7/23/2020                           Basis for the claim:    CEC Trustee Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $270,000.00
          ANB Bank                                                              Contingent
          3033 E. First Avenue                                                  Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CEC guaranteed debt for CEC Solar #1112, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page25 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,714.67
          AT&T-CPS                                                              Contingent
          PO Box 5011                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 10/25/2019
                                                                             Basis for the claim:    T1 service to project site - contract may be in CEC
          Last 4 digits of account number 3013                               name
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,057.05
          Baker and Hostetler LLP                                               Contingent
          PO Box 70189                                                          Unliquidated
          Cleveland, OH 44190                                                   Disputed
          Date(s) debt was incurred 2/17/2020
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Bart Rupert                                                           Contingent
          1136 Nestling Court
                                                                                Unliquidated
          Gulf Breeze, FL 32563
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distribution
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,000.00
          Black Coral Capital, LLC                                              Contingent
          110 West 7th Street, Suite 2000
                                                                                Unliquidated
          Attn: Scott Rowland
          Tulsa, OK 74119                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Tax Distribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Blue Fish                                                             Contingent
          920 Dauphin Street                                                    Unliquidated
          Mobile, AL 36604                                                      Disputed
          Date(s) debt was incurred      2/14/2020                           Basis for the claim:    Software Development Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Bonsai Communities, LLC                                               Contingent
          401 Tree Farm Drive
                                                                                Unliquidated
          Carbondale, CO 81623
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distribution
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $771,748.29
          Borrego Solar Systems, Inc.                                           Contingent
          1814 Franklin Street, Suite 700                                       Unliquidated
          Oakland, CA 94612                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page26 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,282.90
          Capital Business Systems Inc                                          Contingent
          PO Box 508                                                            Unliquidated
          Cheyenne, WY 82003                                                    Disputed
          Date(s) debt was incurred 2/19/2020
                                                                             Basis for the claim:    copier maintenance contract
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $59.00
          Charter Communications                                                Contingent
          PO Box 60187                                                          Unliquidated
          Los Angeles, CA 90060                                                 Disputed
          Date(s) debt was incurred 8/1/2020
                                                                             Basis for the claim:    internet Auburn and Maine offices
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,000.00
          Coalition for Community Solar Access                                  Contingent
          1380 Monroe Street, NW #721                                           Unliquidated
          Washington, DC 20010                                                  Disputed
          Date(s) debt was incurred 3/4/2020
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,745.00
          Colorado Solar & Storage Association                                  Contingent
          1536 Wynkoop St Ste 104                                               Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,520.31
          Comcast                                                               Contingent
          PO Box 34744                                                          Unliquidated
          Seattle, WA 98124                                                     Disputed
          Date(s) debt was incurred      8/21/2020                           Basis for the claim:    Broadband for office plus cancel fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $753.00
          Commissioner of Taxation & Finance                                    Contingent
          328 State Street, Rm 331                                              Unliquidated
          Schenectady, NY 12305                                                 Disputed
          Date(s) debt was incurred 7/23/2020
                                                                             Basis for the claim:    NY Work Comp
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $944.00
          Crayon Software Experts LLC                                           Contingent
          12221 Merit Drive, Suite 800                                          Unliquidated
          Dallas, TX 75251                                                      Disputed
          Date(s) debt was incurred 2/26/2020
                                                                             Basis for the claim:    Software Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page27 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $127,036.14
          CV 363 Centennial Parkway, LLC                                        Contingent
          5291 East Yale Avenue                                                 Unliquidated
          Denver, CO 80222                                                      Disputed
          Date(s) debt was incurred 5/20/2020
                                                                             Basis for the claim:    Rent for CO office
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          David Marrs                                                           Contingent
          0528 Larkspur Drive
                                                                                Unliquidated
          Carbondale, CO 81623
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distrbiution
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,341.50
          Dentons US LLP                                                        Contingent
          PO Box Dept 3078                                                      Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred 7/31/1010
                                                                             Basis for the claim:    Trademark filing fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,150.00
          ECAD, Inc                                                             Contingent
          PO Box 51507                                                          Unliquidated
          Midland, TX 79710                                                     Disputed
          Date(s) debt was incurred      2/18/2020                           Basis for the claim:    Software Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $312.22
          Experian - Information Solutions, Inc.                                Contingent
          PO Box 881971                                                         Unliquidated
          Los Angeles, CA 90088                                                 Disputed
          Date(s) debt was incurred 7/23/2020
                                                                             Basis for the claim:    Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Exyte Energy f/k/a M+W Energy Inc                                     Contingent
          1095 Morris Ave, Suite 102                                            Unliquidated
          Union, NJ 07083                                                       Disputed
          Date(s) debt was incurred 6/26/2018
                                                                             Basis for the claim:    Project Costs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $702.17
          FedEx                                                                 Contingent
          PO Box 17212                                                          Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred 6/25/2020
                                                                             Basis for the claim:    Shipping
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page28 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $120,000.00
          First Solar Distributed Generation, LLC                               Contingent
          350 West Washington Street, Suite 600
                                                                                Unliquidated
          Tempe, AZ 85281
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Tax Distribution
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,000.00
          Fuse Energy                                                           Contingent
          12 Winding Way                                                        Unliquidated
          PO Box 333                                                            Disputed
          Groton, MA 01450
                                                                             Basis for the claim:    Independent Sales Rep fees
          Date(s) debt was incurred      3/25/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,567.59
          Goddard Consulting                                                    Contingent
          291 Main Street                                                       Unliquidated
          Suite 8                                                               Disputed
          Northborough, MA 01532
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/12/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $375,000.00
          Great Western Bank                                                    Contingent
          225 S. Main Avenue                                                    Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CEC guaranteed debt of CS Solar 1, LLC
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,897.14
          Great-West Trust Company LLC                                          Contingent
          PO Box 561148                                                         Unliquidated
          Denver, CO 80256                                                      Disputed
          Date(s) debt was incurred 10/22/2020
                                                                             Basis for the claim:    401K Quarterly Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.86
          Green Mountain Power                                                  Contingent
          PO Box 1611                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 10/31/2020
                                                                             Basis for the claim:    Utility connection
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,311.44
          Indexed I/O, CORP                                                     Contingent
          3457 Ringsby Court, Suite 215                                         Unliquidated
          Denver, CO 80216                                                      Disputed
          Date(s) debt was incurred 1/31/2020
                                                                             Basis for the claim:    Data Storage - Borrego case
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page29 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,821.36
          Infinisource Benefit Services                                         Contingent
          PO Box 889                                                            Unliquidated
          Coldwater, MI 49036                                                   Disputed
          Date(s) debt was incurred 8/25/2020
                                                                             Basis for the claim:    Service Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $376.42
          Iron Mountain, Inc.                                                   Contingent
          PO Box 915004                                                         Unliquidated
          Dallas, TX 75391                                                      Disputed
          Date(s) debt was incurred      2/29/2020                           Basis for the claim:    Shredding Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,150.54
          Jackson Lewis PC                                                      Contingent
          PO Box 416019                                                         Unliquidated
          Boston, MA 02241                                                      Disputed
          Date(s) debt was incurred      4/14/2020                           Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          Jerian Hunter                                                         Contingent
          422 S Centerville Road                                                Unliquidated
          Middletown, NY 10940                                                  Disputed
          Date(s) debt was incurred 1/3/2019
                                                                             Basis for the claim:    Project Costs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72.03
          LogMeIn Inc                                                           Contingent
          PO Box 50264                                                          Unliquidated
          Los Angeles, CA 90074                                                 Disputed
          Date(s) debt was incurred 3/19/2020
                                                                             Basis for the claim:    Software Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          Marcum LLP                                                            Contingent
          6685 Beta Dr                                                          Unliquidated
          Cleveland, OH 44143                                                   Disputed
          Date(s) debt was incurred      2/29/2020                           Basis for the claim:    Software audit fees for 2019
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.00
          Maria Flores DBA Azores Cleaning                                      Contingent
          82 Wheatland Street                                                   Unliquidated
          Somerville, MA 02145                                                  Disputed
          Date(s) debt was incurred 3/1/2020
                                                                             Basis for the claim:    Cleaning MA office
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page30 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,167.98
          Masergy Cloud                                                         Contingent
          PO Box 733939                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred      3/17/2020                           Basis for the claim:    Telephone service provider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,250.00
          Meltwater News US Inc                                                 Contingent
          Dept LA 23721                                                         Unliquidated
          Pasadena, CA 91185                                                    Disputed
          Date(s) debt was incurred 3/11/2020
                                                                             Basis for the claim:    Marketing subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,389.16
          Microsoft Corporation                                                 Contingent
          1950 N Stemmons Fwy                                                   Unliquidated
          Suite 5010 LB 842467                                                  Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    data storage fees
          Date(s) debt was incurred 6/13/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $239.79
          Minnesota Revenue                                                     Contingent
          Mail Station 1765                                                     Unliquidated
          Saint Paul, MN 55145                                                  Disputed
          Date(s) debt was incurred      10/31/2020                          Basis for the claim:    tax and accounting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,225.14
          National Grid (Newark)                                                Contingent
          PO Box 11737                                                          Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred 2/20/2020
                                                                             Basis for the claim:    MA office suplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          NEC Community Lender, LLC                                             Contingent
          Brandywine Plaza West
                                                                                Unliquidated
          1521 Concord Pike (US 202), Suite 301
          Wilmington, DE 19803                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Tax Distribution
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,185.74
          New York State Dept of Environment Conse                              Contingent
          701 S Main Street                                                     Unliquidated
          Northville, NY 12134                                                  Disputed
          Date(s) debt was incurred 11/18/2019
                                                                             Basis for the claim:    Authorization Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page31 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,200.00
          Northeast Clean Energy Council                                        Contingent
          250 Summer Street                                                     Unliquidated
          5th Floor                                                             Disputed
          Boston, MA 02210
                                                                             Basis for the claim:    Membership Dues
          Date(s) debt was incurred 1/14/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7.80
          Northwest Parkway                                                     Contingent
          3701 Northwest Parkway                                                Unliquidated
          Broomfield, CO 80023                                                  Disputed
          Date(s) debt was incurred 7/12/2020
                                                                             Basis for the claim:    Tolls
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,250.00
          NY SEIA                                                               Contingent
          PO Box 1523                                                           Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred 12/19/2019
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $503.00
          NYS Workers Compensation Board                                        Contingent
          328 State St, Rm 331                                                  Unliquidated
          Schenectady, NY 12305                                                 Disputed
          Date(s) debt was incurred 10/15/2020
                                                                             Basis for the claim:    Non Compliance Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.20
          NYSIF Disability Benefits                                             Contingent
          PO Box 5239                                                           Unliquidated
          New York, NY 10008                                                    Disputed
          Date(s) debt was incurred 10/20/2020
                                                                             Basis for the claim:    Disability Benefits
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          Outreach Corporation                                                  Contingent
          3400 Stone Way N., Suite 201                                          Unliquidated
          Seattle, WA 98103                                                     Disputed
          Date(s) debt was incurred 3/27/2020
                                                                             Basis for the claim:    Annual Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,936.72
          Paino Associates, LLC                                                 Contingent
          395 Totten Pond Road, Suite 304                                       Unliquidated
          Wellesley Hills, MA 02481                                             Disputed
          Date(s) debt was incurred 4/1/2020
                                                                             Basis for the claim:    MA office lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page32 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,250.00
          Pinnacle Energy                                                       Contingent
          PO Box 176                                                            Unliquidated
          Jefferson, MA 01522                                                   Disputed
          Date(s) debt was incurred      3/2/2020                            Basis for the claim:    Independent Sales Rep fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.05
          Pinnacle Investigations                                               Contingent
          920 N. Argonne Road, Suite 200                                        Unliquidated
          Spokane, WA 99212                                                     Disputed
          Date(s) debt was incurred 3/1/2020
                                                                             Basis for the claim:    Background checks
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.25
          Pitney Bowes Purchase Power                                           Contingent
          PO Box 371874                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred 9/11/2020
                                                                             Basis for the claim:    Postage Meter
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,510.50
          Plante & Moran, PLLC                                                  Contingent
          16060 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 6/11/2020
                                                                             Basis for the claim:    tax and accounting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,600.00
          Prime Engineering Inc                                                 Contingent
          PO Box 1088                                                           Unliquidated
          Lakeville, MA 02347                                                   Disputed
          Date(s) debt was incurred 2/27/2020
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,150.00
          Quest Energy Solutions                                                Contingent
          93 Stafford Street Ste 202                                            Unliquidated
          Worcester, MA 01603                                                   Disputed
          Date(s) debt was incurred 3/3/2020
                                                                             Basis for the claim:    Independent Sales Rep fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258.52
          Ram Computer Supply Inc                                               Contingent
          14901 East Hampden Avenue, Suite 315                                  Unliquidated
          Aurora, CO 80014                                                      Disputed
          Date(s) debt was incurred 2/4/2020
                                                                             Basis for the claim:    IT Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page33 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71.00
          Ready ReFresh                                                         Contingent
          PO Box 856192                                                         Unliquidated
          Louisville, KY 40285                                                  Disputed
          Date(s) debt was incurred      3/12/2020                           Basis for the claim:    MA water subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,154.14
          Robert N. Thornton                                                    Contingent
          1166 Linda Ave                                                        Unliquidated
          Ashland, OR 97520                                                     Disputed
          Date(s) debt was incurred      3/15/2020                           Basis for the claim:    Consulting Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,500.25
          Roy W. Penny, Jr. PC                                                  Contingent
          1129 E 17th Avenue                                                    Unliquidated
          Denver, CO 80218                                                      Disputed
          Date(s) debt was incurred 1/31/2020
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,641.09
          SalesForce.com                                                        Contingent
          PO Box 203141                                                         Unliquidated
          Dallas, TX 75320                                                      Disputed
          Date(s) debt was incurred      10/31/2020                          Basis for the claim:    Annual software subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,125.00
          SEIA                                                                  Contingent
          1425 K Street N.W., Suite 1000                                        Unliquidated
          Suite 400                                                             Disputed
          Washington, DC 20005
                                                                             Basis for the claim:    Membership dues
          Date(s) debt was incurred 4/19/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Single Source Energy Solutions, Inc                                   Contingent
          7 Bay Cliff Circle                                                    Unliquidated
          Plymouth, MA 02360                                                    Disputed
          Date(s) debt was incurred 2/19/2020
                                                                             Basis for the claim:    Independent Sales Rep fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,005.90
          Solar Power Financial                                                 Contingent
          30 S. 31st Street                                                     Unliquidated
          Boulder, CO 80305
                                                                                Disputed
          Date(s) debt was incurred 11/4/2020
                                                                             Basis for the claim:    Project Origination Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                              Entered:11/20/20 15:56:36 Page34 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $230.00
          Some Like It Green                                                    Contingent
          8773 West Iliff Lane                                                  Unliquidated
          Denver, CO 80227                                                      Disputed
          Date(s) debt was incurred      4/1/2020                            Basis for the claim:    CO office plant care
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.70
          Source Office & Technology                                            Contingent
          13350 West 43rd Drive                                                 Unliquidated
          Golden, CO 80403                                                      Disputed
          Date(s) debt was incurred 3/2/2020
                                                                             Basis for the claim:    Office Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27.00
          Survey Monkey                                                         Contingent
          One Curiosity Way                                                     Unliquidated
          San Mateo, CA 94403                                                   Disputed
          Date(s) debt was incurred 11/7/2017
                                                                             Basis for the claim:    Subscription
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          Taylored Feats Inc.                                                   Contingent
          7439 Ivy Hills Place, #201                                            Unliquidated
          Cincinnati, OH 45244                                                  Disputed
          Date(s) debt was incurred 2/16/2020
                                                                             Basis for the claim:    Consulting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          The Energy Executives, LLC                                            Contingent
          1028 Boulevard Suite 301                                              Unliquidated
          West Hartford, CT 06119                                               Disputed
          Date(s) debt was incurred 1/9/2020
                                                                             Basis for the claim:    Membership Dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $183,308.41
          The Matt Group Ltd.                                                   Contingent
          525 East 72nd Street, Apartment 14i                                   Unliquidated
          New York, NY 10021
                                                                                Disputed
          Date(s) debt was incurred 4/25/2019
                                                                             Basis for the claim:    Project Origination Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,527.42
          Thomson Reuters-West                                                  Contingent
          PO Box 6292                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 2/1/2020
                                                                             Basis for the claim:    Legal research library
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                             Entered:11/20/20 15:56:36 Page35 of 56

 Debtor       Clean Energy Collective, LLC                                                            Case number (if known)
              Name

 3.78      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $71.46
           Time Warner Cable (Spectrum)                                         Contingent
           PO Box 4617                                                          Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred 7/2/2020
                                                                             Basis for the claim:    ME office broadband
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.79      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,393.18
           Verizon Wireless                                                     Contingent
           PO Box 660108                                                        Unliquidated
           Dallas, TX 75266-0108                                                Disputed
           Date(s) debt was incurred 10/31/2020
                                                                             Basis for the claim:    telephone service provider
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.80      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $294.11
           Vernon Electric Co-Op                                                Contingent
           110 Saugstad Road                                                    Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred 10/1/2020
                                                                             Basis for the claim:    Utility Connection
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $16,160.84
           Willis of North Carolina Inc.                                        Contingent
           29754 Network Place                                                  Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred 6/30/2020
                                                                             Basis for the claim:    Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $52,500.00
           Willis Towers Watson Southeast, Inc.                                 Contingent
           29982 Network Place                                                  Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred 1/30/2020
                                                                             Basis for the claim:    Insurance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      318,112.83
 5b. Total claims from Part 2                                                                            5b.   +    $                    6,544,146.78

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        6,862,259.61




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page36 of 56

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Non-residential real
             lease is for and the nature of               property - building at
             the debtor's interest                        367 US Route 1,
                                                          Falmouth, ME 04104
                  State the term remaining                October 14, 2021
                                                                                       367 US Route 1 Inc.
             List the contract number of any                                           198 Saco Avenue
                   government contract                                                 Old Orchard Beach, ME 04064


 2.2.        State what the contract or                   CT-ES Bloomfield A
             lease is for and the nature of               Project
             the debtor's interest

                  State the term remaining
                                                                                       Ameresco, Inc.
             List the contract number of any                                           111 Speen Street, Suite 410
                   government contract                                                 Framingham, MA 01701


 2.3.        State what the contract or                   Non-Residential Real
             lease is for and the nature of               Property for building at
             the debtor's interest                        Suite 300, 363
                                                          Centennial Parkway,
                                                          Souisville, Colorado
                                                          80027
                  State the term remaining                April 2025
                                                                                       CV 363 Centennial Parkway, LLC
             List the contract number of any                                           5291 East Yale Avenue
                   government contract                                                 Denver, CO 80222


 2.4.        State what the contract or                   NGrid BLE Charlemont
             lease is for and the nature of               A Project
             the debtor's interest

                  State the term remaining
                                                                                       Cypress Creek Renewables,LLC
             List the contract number of any                                           3402 Pico Boulevard
                   government contract                                                 Santa Monica, CA 90405



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                       Entered:11/20/20 15:56:36 Page37 of 56
 Debtor 1 Clean Energy Collective, LLC                                                         Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   MA -NStar Stellar
             lease is for and the nature of               Fairhaven E Project
             the debtor's interest

                  State the term remaining
                                                                                       Cypress Creek Renewables,LLC
             List the contract number of any                                           3402 Pico Boulevard
                   government contract                                                 Santa Monica, CA 90405


 2.6.        State what the contract or                   Contract for provision
             lease is for and the nature of               of IT support and
             the debtor's interest                        services.

                  State the term remaining
                                                                                       Justin Reed
             List the contract number of any                                           1010 Alsace Way
                   government contract                                                 Lafayette, CO 80026


 2.7.        State what the contract or                   MA-NStar Rochester EF
             lease is for and the nature of               Project
             the debtor's interest

                  State the term remaining                                             Navisun LLC
                                                                                       Attn: Douglas Johnson
             List the contract number of any                                           39 Grace Street
                   government contract                                                 New Canaan, CT 06840


 2.8.        State what the contract or                   PowerGP Online
             lease is for and the nature of               Subscription
             the debtor's interest

                  State the term remaining                October 31, 2021
                                                                                       Njevity, Inc.
             List the contract number of any                                           9250 E. Costilla Avenue, Suite 400
                   government contract                                                 Englewood, CO 80112


 2.9.        State what the contract or                   PowerGP Online
             lease is for and the nature of               Subscription - Fixed
             the debtor's interest                        Fee Services

                  State the term remaining                March 31, 2021
                                                                                       Njevity, Inc.
             List the contract number of any                                           9250 E. Costilla Avenue, Suite 400
                   government contract                                                 Englewood, CO 80112


 2.10.       State what the contract or                   Non-Residential Real
             lease is for and the nature of               Property - building
             the debtor's interest                        located at 27B Midstate
                                                          Drive, Midstate Office
                                                          Par, Auburn, MA 01501        Paino Associates, LLC
                  State the term remaining                June 30, 2022                395 Totten Pond Road, Suite 304
                                                                                       Wellesley Hills, MA 02481
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                     Entered:11/20/20 15:56:36 Page38 of 56
 Debtor 1 Clean Energy Collective, LLC                                                       Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Subscription Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                August 11, 2021
                                                                                     Smartsheet Inc.
             List the contract number of any                                         10500 NE 8th Street, Suite 1300
                   government contract                                               Bellevue, WA 98004




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                  Entered:11/20/20 15:56:36 Page39 of 56

 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Alburgh Solar 1                                                                     First Solar                        D   2.2
             LLC                               Guarantor                                         Distributed                        E/F
                                                                                                 Generation LLC
                                                                                                                                    G




    2.2      Alburgh Solar 1,                                                                    Black Coral Capital,               D   2.1
             LLC                               Guarantor                                         LLC                                E/F
                                                                                                                                    G




    2.3      CE Services, LLC                                                                    First Solar                        D   2.2
                                               Guarantor                                         Distributed                        E/F
                                                                                                 Generation LLC
                                                                                                                                    G




    2.4      CE Services, LLC                                                                    Black Coral Capital,               D   2.1
                                               Guarantor                                         LLC                                E/F
                                                                                                                                    G




    2.5      CEC                                                                                 First Solar                        D   2.2
             Development,                      Guarantor                                         Distributed                        E/F
             LLC                                                                                 Generation LLC
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                            Entered:11/20/20 15:56:36 Page40 of 56

 Debtor       Clean Energy Collective, LLC                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      CEC                                                                         Black Coral Capital,               D   2.1
             Development,                      Guarantor                                 LLC                                E/F
             LLC
                                                                                                                            G




    2.7      CEC Renewable                                                               First Solar                        D   2.2
             Assets, LLC                       Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.8      CEC Renewable                                                               Black Coral Capital,               D   2.1
             Assets, LLC                       Guarantor                                 LLC                                E/F
                                                                                                                            G




    2.9      CEC Solar #1112,                                                            ANB Bank                           D
             LLC                                                                                                            E/F       3.7
                                                                                                                            G




    2.10     CEC Solar Fund                                                              First Solar                        D   2.2
             3 LLC                             Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.11     CEC Solar Fund                                                              Black Coral Capital,               D   2.1
             3 LLC                             Guarantor                                 LLC                                E/F
                                                                                                                            G




    2.12     CEC Solar Fund                                                              First Solar                        D   2.2
             4, LLC                            Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.13     CEC Solar Fund                                                              Black Coral Capital,               D   2.1
             4, LLC                            Guarantor                                 LLC                                E/F
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                       Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                            Entered:11/20/20 15:56:36 Page41 of 56

 Debtor       Clean Energy Collective, LLC                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     CEC Solar                                                                   First Solar                        D   2.2
             Holdings MA,                      Guarantor                                 Distributed                        E/F
             LLC                                                                         Generation LLC
                                                                                                                            G




    2.15     CEC Solar                                                                   Black Coral Capital,               D   2.1
             Holdings MA,                      Guarantor                                 LLC                                E/F
             LLC
                                                                                                                            G




    2.16     Clean Energy                                                                First Solar                        D   2.2
             Capital, LLC                      Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.17     Clean Energy                                                                Black Coral Capital,               D   2.1
             Capital, LLC                      Guarantor                                 LLC                                E/F
                                                                                                                            G




    2.18     Clean Energy                                                                First Solar                        D   2.2
             Community                         Guarantor                                 Distributed                        E/F
             Holdco 1, LLC                                                               Generation LLC
                                                                                                                            G




    2.19     Clean Energy                                                                Black Coral Capital,               D   2.1
             Community                         Guarantor                                 LLC                                E/F
             Holdco 1, LLC
                                                                                                                            G




    2.20     Community Solar                                                             First Solar                        D   2.2
             Platform LLC                      Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.21     Community Solar                                                             Black Coral Capital,               D   2.1
             Platform LLC                      Guarantor                                 LLC                                E/F
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                            Entered:11/20/20 15:56:36 Page42 of 56

 Debtor       Clean Energy Collective, LLC                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.22     CS Solar 1, LLC                                                             Great Western Bank                 D
                                                                                                                            E/F       3.32
                                                                                                                            G




    2.23     Energy                                                                      First Solar                        D   2.2
             Equipment                         Guarantor                                 Distributed                        E/F
             Limited                                                                     Generation LLC
                                                                                                                            G




    2.24     Energy                                                                      Black Coral Capital,               D   2.1
             Equipment                         Guarantor                                 LLC                                E/F
             Limited
                                                                                                                            G




    2.25     Renewable                                                                   First Solar                        D   2.2
             Holdings 1, LLC                   Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.26     Renewable                                                                   Black Coral Capital,               D   2.1
             Holdings 1, LLC                   Guarantor                                 LLC                                E/F
                                                                                                                            G




    2.27     Renewable                                                                   First Solar                        D   2.2
             Parent, LLC                       Guarantor                                 Distributed                        E/F
                                                                                         Generation LLC
                                                                                                                            G




    2.28     Renewable                                                                   Black Coral Capital,               D   2.1
             Parent, LLC                       Guarantor                                 LLC                                E/F
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                       Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page43 of 56




 Fill in this information to identify the case:

 Debtor name         Clean Energy Collective, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $502,511.50
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $14,888,482.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $37,591,760.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page44 of 56
 Debtor       Clean Energy Collective, LLC                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               CIGNA Edge                                                  10/20/2020                       $43,886.95           Secured debt
                                                                           $9059.01                                              Unsecured loan repayments
                                                                           9/22/2020                                             Suppliers or vendors
                                                                           $8,210.85                                             Services
                                                                           8/20/2020
                                                                           $26617.09                                             Other Ongoing invoices
                                                                                                                               based on the contract with the
                                                                                                                               healthcare provider

       3.2.
               EMentorGroup LLC                                            10/22/2020                       $54,000.00           Secured debt
                                                                           $18,000                                               Unsecured loan repayments
                                                                           10/9/2020                                             Suppliers or vendors
                                                                           $36,000                                               Services
                                                                                                                                  Other Prepayment of ongoing
                                                                                                                               services required to achieve
                                                                                                                               milestone obligations to earn
                                                                                                                               future incoming payments from
                                                                                                                               CCR. See Schedule A/B at 8.1.

       3.3.
               Great-West Trust Company LLC                                10/9/2020                          $8,158.51          Secured debt
               PO Box 561148                                               $2,225.53                                             Unsecured loan repayments
               Denver, CO 80256                                            9/28/2020                                             Suppliers or vendors
                                                                           $1,977.66                                             Services
                                                                           9/16/2020
                                                                           $1,977.66                                              Other Transfer of funds
                                                                           9/2/2020                                            withheld from employees for
                                                                           $1,977.66                                           their contributions to the 401K
                                                                                                                               plan - in essence these were
                                                                                                                               amounts held in trust to be
                                                                                                                               remitted to Great-West

       3.4.
               Justin Reed                                                 10/21/2020                         $7,200.00          Secured debt
               1010 Alsace Way                                             $1,200                                                Unsecured loan repayments
               Lafayette, CO 80026                                         9/25/2020                                             Suppliers or vendors
                                                                           $3,000                                                Services
                                                                           9/3/2020
                                                                           $3,000                                                 Other Payments for ongoing
                                                                                                                               IT services

       3.5.
               Njevity, Inc.                                               11/4/2020                        $14,678.50           Secured debt
               9250 E. Costilla Avenue, Suite 400                          $2,549.50                                             Unsecured loan repayments
               Englewood, CO 80112                                         11/4/2020                                             Suppliers or vendors
                                                                           $1,700                                                Services
                                                                           10/2/2020
                                                                           $5,214.50                                             Other Monthly fee for
                                                                           9/2/2020                                            accounting software
                                                                           $5,214.50
       3.6.
               Plante & Moran, PLLC                                        11/18/2020                       $50,375.00           Secured debt
               16060 Collections Center Drive                              $24,950                                               Unsecured loan repayments
               Chicago, IL 60693                                           10/16/2020                                            Suppliers or vendors
                                                                           $25,425                                               Services
                                                                                                                                  Other Tax preparation fees
                                                                                                                               for 2019 income tax filings




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page45 of 56
 Debtor       Clean Energy Collective, LLC                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.7.
               Willis Towers Watson Southeast, Inc.                        11/18/2020                       $13,956.22                Secured debt
               29982 Network Place                                         $6,495.49                                                  Unsecured loan repayments
               Chicago, IL 60673                                           10/16/2020                                                 Suppliers or vendors
                                                                           $7,460.73                                                  Services
                                                                                                                                   Other Insurance premiums
                                                                                                                                 payments

       3.8.
               Paycom                                                      8/24/2020                       $325,840.40                Secured debt
               4601 DTC Blvd., Suite 1025                                  $29,392.33                                                 Unsecured loan repayments
               Denver, CO 80237                                            9/8/2020                                                   Suppliers or vendors
                                                                           $34,468.01                                                 Services
                                                                           9/22/2020
                                                                           $30,456.74                                               Other Employee payroll
                                                                           10/6/2020                                             including remittance of tax
                                                                           $33,665.82                                            deposits to the taxing
                                                                           10/20/2020                                            authorities
                                                                           $22,696.65
                                                                           11/3/2020
                                                                           $27,911.22
                                                                           11/17/2020
                                                                           $147,249.63

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                             Entered:11/20/20 15:56:36 Page46 of 56
 Debtor       Clean Energy Collective, LLC                                                                 Case number (if known)




           None.

               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.1.    Clean Energy Collective LLC                                                   District Court, Boulder                     Pending
               v. Borrego Solar Systems,                                                     County Colorado                             On appeal
               Inc., and 1115 Solar                                                          1777 6th Street
                                                                                                                                         Concluded
               Development, LLC                                                              Boulder, CO 80302
               2016CV30545

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page47 of 56
 Debtor        Clean Energy Collective, LLC                                                              Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Wadsworth Garber Warner
                 Conrardy, P.C.
                 2580 West Main Street                               $8,445.50 was applied to pre-petition
                 Suite 200                                           services, leaving a balance of $45,227.90                 11/1 and
                 Littleton, CO 80120                                 on the filing date.                                       11/18/20             $53,673.40

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value
       13.1 Community Solar Platform
       .    Holdings, LLC
                30 N. Gould Street, Suite R                     membership interests in Community
                Sheridan, WY 82801                              Solar Platform LLC and associated items                  June 10, 2020                      $1.00

                Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     363 Centennial Parkway, 3rd Floor                                                                         October 2014 to August 31, 2020
                 Louisville, CO 80027

       14.2.     146 West Boylston Drive                                                                                   December 2014 through December
                 Worcester, MA 01606                                                                                       2019

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page48 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Social Security numbers for all REC customers
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Clean Energy Collective 401(K) Plan                                                        EIN: 27-04088423

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page49 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Superior Self Storage                                         Thomas M. Jannsen, CPA               Records and some equipment              No
       7542 W Coal Creek Drive                                       Alyssa Tobias                        parts.                                  Yes
       Louisville, CO 80027                                          Salvador Torres



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page50 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)




          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    See Attachment                                                                                    EIN:

                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Plante & Moran, PLLC                                                                                                       2017 to present
                    8181 E. Tufts Avenue, Suite 600
                    Denver, CO 80237

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Njevity, Inc.
                    9250 E. Costilla Avenue, Suite 400
                    Englewood, CO 80112
       26c.2.       Thomas Jannsen
                    1599 Redwing Lane
                    Broomfield, CO 80020

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Willis Towers Watson Southeast, Inc.
                    29982 Network Place
                    Chicago, IL 60673
       26d.2.       Brevet Capital Advisors
                    230 Park Avenue, Suite 1525
                    New York, NY 10001
       26d.3.       First Solar Distributed Generation, LLC
                    350 West Washington Street, Suite 600
                    Attn: Richard Romero
                    Tempe, AZ 85281
       26d.4.       Black Coral Capital, LLC
                    110 West 7th Street, Suite 2000
                    Attn: Scott Rowland
                    Tulsa, OK 74119
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page51 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)



       Name and address
       26d.5.       Zions Bank
                    1 South Main Street
                    Salt Lake City, UT 84133
       26d.6.       ANB Bank
                    3033 E. First Avenue
                    Denver, CO 80206
       26d.7.       Great Western Bank
                    225 S. Main Avenue
                    Sioux Falls, SD 57104
       26d.8.       Goldman Sachs


       26d.9.       KeyBank
                    127 Public Square
                    Cleveland, OH 44114
       26d.10.      Consolidated Edison of New York, Inc.
                    Att. Law Department
                    4 Irving Place RM 1875
                    New York, NY 10003

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Roitman                                  c/o NAI CEC Holdings, Inc.                          Director
                                                      100 Saint Paul Street, Suite 305
                                                      Englewood, CO 80111
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Roitman                                  c/o NAI CEC Holdings, Inc.                          Director
                                                      100 Saint Paul Street, Suite 305
                                                      Englewood, CO 80111
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Sheard                                  c/o NAI CEC Holdings, Inc.                          Director
                                                      100 Saint Paul Street, Suite 305
                                                      Englewood, CO 80111
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       NAI CEC Holdings, Inc.                         100 Saint Paul Street, Suite 305                    Director                              51%
                                                      Englewood, CO 80111                                                                       ownership
                                                                                                                                                interest
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas Jannsen                                 1599 Redwing Lane                                   CFO, CEO & Director
                                                      Broomfield, CO 80020



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page52 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Tom Sweeney                                    825 7th Street                                      Director                         1.23%
                                                      Boulder, CO 80302                                                                    ownership
                                                                                                                                           interest


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Tom Sweeney                                    825 7th Street                                      President and CEO            CEO 3/31/2020
                                                      Boulder, CO 80302                                                                through 8/6/2020
                                                                                                                                       President 3/1/2012
                                                                                                                                       through 8/6/2020
       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Paul Spencer                                   5000 Bear Ridge Road                                CEO and Director             through 3/31/2020
                                                      Basalt, CO 81621

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Bart Rupert                                    1318 Greening Avenue                                Chief Information Officer    through 6/10/2020
                                                      Erie, CO 80516

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Sam Cunningham                                 319 S. Peak Road                                    Chief Legal Officer          through 3/31/2020
                                                      Boulder, CO 80302

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Katherine Worden                               4926 Fountain Street                                Chief Legal Officer          3/31/2020-8/6/2020
                                                      Boulder, CO 80304

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       Melinda Walker                                 1498 Amherst Street                                 Chief Legal Officer          8/6/2020 through
                                                      Louisville, CO 80027                                                             9/30/2020


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page53 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates      Reason for
                                                                property                                                            providing the value
       30.1 Paul Spencer                                                                                                 11/19/19
       .    PO Box 270754                                                                                                through
               Louisville, CO 80027                             $181,317.24                                              11/18/20   Compensation

               Relationship to debtor
               Former CEO and Director


       30.2 Tom Sweeney                                                                                                  11/19/19
       .    825 7th Street                                                                                               through
               Boulder, CO 80302                                $282,861.64                                              11/18/20   Compensation

               Relationship to debtor
               Former President, CEO and
               Director


       30.3 Bart Rupert                                                                                                  11/19/19
       .    1318 Greening Avenue                                                                                         through
               Erie, CO 80516                                   $191,392.87                                              11/18/20   Compensation

               Relationship to debtor
               Former Chief Information
               Officer


       30.4 Sam Cunningham                                                                                               11/19/19
       .    319 S. Peak Road                                                                                             through
               Boulder, CO 80302                                $144,810.90                                              11/18/20   Compensation

               Relationship to debtor
               Former Chief Legal Officer


       30.5 Thomas Jannsen                                                                                               11/19/19
       .    1599 Redwing Lane                                                                                            through
               Broomfield, CO 80020                             $279,256.90                                              11/18/20   Compensation

               Relationship to debtor
               CFO, CEO and Director


       30.6 Katherine Worden                                                                                             11/19/19
       .    4926 Fountain Street                                                                                         through
               Boulder, CO 80304                                $133,861.41                                              11/18/20   Compensation

               Relationship to debtor
               Former Chief Legal Officer


       30.7 Melinda Walker                                                                                               11/19/19
       .    1498 Amherst Street                                                                                          through
               Louisville, CO 80027                             $112,092.34                                              11/18/20   Compensation

               Relationship to debtor
               Former Chief Legal Officer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case:20-17543-MER Doc#:1 Filed:11/20/20                                            Entered:11/20/20 15:56:36 Page54 of 56
 Debtor      Clean Energy Collective, LLC                                                               Case number (if known)



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.8 NAI CEC Holdings, Inc.
       .    100 Saint Paul Street, Suite                                                                                 11/19/19
               305                                                                                                       through
               Englewood, CO 80111                              $90,147.32                                               11/18/20          Compensation

               Relationship to debtor
               51% equity owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Clean Energy Collective, LLC                                                                               EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 20, 2020

 /s/ Thomas M. Jannsen                                                  Thomas M. Jannsen
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO and CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                           Entered:11/20/20 15:56:36 Page55 of 56

                                                               United States Bankruptcy Court
                                                                          District of Colorado
 In re      Clean Energy Collective, LLC                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 See Attached



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO and CFO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date November 20, 2020                                                      Signature /s/ Thomas M. Jannsen
                                                                                            Thomas M. Jannsen

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case:20-17543-MER Doc#:1 Filed:11/20/20                                     Entered:11/20/20 15:56:36 Page56 of 56




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Clean Energy Collective, LLC                                                             Case No.
                                                                                Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO and CFO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       November 20, 2020                                       /s/ Thomas M. Jannsen
                                                                     Thomas M. Jannsen/CEO and CFO
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
